Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over US 10155416 to Iwamura et al. (“Iwamura”) in view of US 20180134085 to Miyazono in further view of US 10682887 to Sportelli et al. (“Sporelli”). 
Regarding claim 1, Iwamura discloses a non-pneumatic tire having a reinforcement configuration (as shown in Fig. 6), the non-pneumatic tire comprising: 
a tread 2 forming an outer portion of the tire to come in contact with a road surface (e.g. see Fig. 2); 
a wheel 3 connected to an axle (col. 2, ln 21-22); 
a spoke 4 disposed between the tread and the wheel; and 
a reinforcement unit including a plurality of blocks (e.g. 7L has 3 rows of blocks) disposed inside the tread in a circumferential direction of the tread (as evident from Fig. 6), each of the plurality of blocks having a reinforcing member (e.g. 7C disposed therein, 
wherein rigidity of the tread is adjusted by adjusting a number and position of the plurality of reinforcing members (e.g. see col. 3, ln 64-66), 
wherein the plurality of blocks are arranged in upper and lower rows (as evident from Fig. 6 such that, for example, 7L includes 3 rows of blocks), and 
wherein a first set of blocks arranged in the upper row are spaced apart at a first distance (i.e. as evident from Fig. 6 wherein said distance largely includes the width of hole 15), and a second set of blocks arranged in the lower row are spaced apart at a second distance (i.e. as evident from Fig. 6 wherein said distance largely includes the width of hole 15). 
Iwamura does not expressly indicate whether there is a plurality of reinforcing members disposed within each block. For example, it is not clear whether a single reinforcement cord is continuously wounded or whether there are separate cords incorporated therein. Miyazono describes the process of using a continuous or individual cords (e.g. see [0029]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of recycling cords such that precise lengths are not needed therein reducing material costs.
Iwamura does not provide any indication that the spacing between the blocks varies. Rather, the Figures suggest that the spacing is substantially similar. Sporelli discloses a non-pneumatic tire with circumferentially extending rows of tread reinforcement structures that have a varying distances depending on which row the reinforcements are located in (see Fig. 2B showing 331 spaced SS and 464 in the middle reinforcement layers with less spacing than SS). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing or decreasing reinforcement in specific areas depending on stressors encountered therein reducing material costs. 
Regarding claim 2, Iwamura in view of Miyazono and Sporelli discloses the tire of claim 1 wherein each of the plurality of reinforcing members is formed in a wire shape (col. 3, ln 15-23).
Regarding claim 3, Iwamura in view of Miyazono and Sporelli discloses the tire of claim 1 wherein the plurality of reinforcing members are made of one or more materials selected from steel, glass fiber, or carbon fiber (col. 3, ln 15-23).
Regarding claim 4, Iwamura in view of Miyazono and Sporelli discloses the tire of claim 1 wherein the plurality of blocks are made of one or more materials selected from rubber, urethane, synthetic resin, or silicon (col. 3, ln 15-23).
Regarding claim 5, Iwamura in view of Miyazono and Sporelli discloses the tire of claim 1 wherein each of the plurality of blocks has a circular, rectangular, pentagonal, or uneven cross-sectional shape (as evident from Fig. 6).
Regarding claim 6, Iwamura in view of Miyazono and Sporelli discloses the tire of claim 1 wherein in each of the plurality of blocks, a plurality of reinforcing member layers are formed by the plurality of reinforcing members, and one reinforcing member layer and another reinforcing member layer have a same shape or different shapes (see col. 3, lines 7-8 describing the “substantially same width” of the blocks; also see col. 3, lines 38-39 disclosing “at least one second layer 8 therein suggesting that there may be plural layers though not shown). In view of such a suggestion, it would have been obvious to one of ordinary skill in the art to increase the layers at least on the bottom to two layers therein forming a plurality of layers in each box with the upper 2 layers of, for example, 7L (as shown in Fig. 6) forming one box and the bottom two layers (as modified) forming another box with the motivation of increasing the amount of reinforcement therein resulting in a more durable tire. 
Response to Arguments
Applicant’s arguments (“Remarks”) with respect to claim(s) 1-6 have been considered but are not persuasive in view of the new interpretation of the prior art and use of the references as cited above. The Remarks argue that Iwamura Fig. 6 discloses multiple bodies in a single row. Applicant disagrees noting that it depends on how “a body” is interpreted. Examiner interprets bodies as set forth in discussion above for claim 1. Specifically, 7L shows 3 bodies disposed vertically on top of each other with 11 spacing two upper bodies from one lower body. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617